Next week, on 1 October, Tuvalu will mark the thirty-ninth anniversary of its independence. It gives me great pleasure, therefore, on behalf of the Government and people of Tuvalu, to thank the United Nations and all its membership for granting Tuvalu the recognition of full sovereignty in October 1978.
Twenty-two years later, on the eve of the twenty- first century in September 2000, Tuvalu was admitted as the 189th Member of the United Nations, with the rights of full participation as a member of the United Nations family. Our joining the United Nations is a journey of hope — hope in the noble values of this great body, the United Nations, and trust in its ability to assure humankind, including small and vulnerable countries like mine, peace, security and prosperity for our survival.
I record Tuvalu’s sincere gratitude to the United Nations and its specialized agencies, development partners — especially our traditional partners in the Pacific, regional bodies of the Pacific — friends in Asia, India, South Korea, Japan, the Republic of China, the European Union and others, for all their support to my island nation of Tuvalu. We welcome the friendship and partnership of United Nations Members and other entities as we move forward.
Tuvalu applauds the theme of the seventy-second general debate, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. It captures the undeniable linkage between peace, security and sustainable development. It underscores that, without peace and security, our 2030 Agenda for Sustainable Development will not deliver a fair globalization for all. In short, without sustainable development, there will be no peace and no security.
I congratulate Mr. Miroslav Lajčák on his election to the presidency and on his vision of focusing on people during the seventy-second session. I also congratulate the outgoing President of the General Assembly, Mr. Peter Thomson of Fiji, on his efforts and outstanding leadership on many fronts.
I want to express the deepest sympathy of Tuvalu, as a small and vulnerable island nation, to the people of the United States of America and the Caribbean islands who are suffering or have been affected by the destruction caused by the recent hurricanes and tropical cyclones in that region. These unfortunate events clearly show the magnitude and urgency of global work still required of the United Nations to better prepare, protect and save peoples and humanity from such calamities.
We also share the devastating grief of the people of Mexico, including young schoolchildren, following the earthquake this week, as well as other peoples suffering similar disasters and violence around the world. We pray that God brings comfort and a speedy recovery to the affected people and their loved ones.
Horrific acts of violence and terrorism continue to plague our world. Countless innocent lives are destroyed and lost. Violence in any form is a direct threat to peace and security and seriously undermines our efforts to achieve sustainable development. We therefore condemn violence and terrorism in all their forms and manifestations.
We are particularly concerned with the threat to global peace and security posed by the Democratic People’s Republic of Korea. We acknowledge the persistent efforts of the Security Council to de-escalate tensions. A renewed engagement with inclusive diplomatic dialogue is, in our view, the only option for solving the crisis on the Korean peninsula. We believe that a military response would lead to unimaginable destruction and loss of life.
In this vein, Tuvalu maintains its commitments in support of all international legal instruments against violence and terrorism. It is critical that we support international law for the protection and promotion of human rights. We commend the establishment of the Office of Counter-Terrorism to ensure the effective and balanced implementation of the United Nations Global Counter-Terrorism Strategy.
Just yesterday, and with pride on behalf of my country, Tuvalu, I signed the Treaty on the Prohibition of Nuclear Weapons as a further demonstration of our commitment to the elimination of nuclear weapons and to the South Pacific Nuclear-Free-Zone Treaty, which was negotiated and drafted at the 1984 Pacific Island Leaders Forum, held in Tuvalu. It is our fervent hope that nuclear weapons and other weapons of mass destruction, including the trade in materials and the development of technologies to produce such weapons, are totally banned, outlawed and prohibited worldwide by the United Nations. Humankind must be advanced neither on the principles of fear and deterrence nor on the adage of “might is right”, but rather on moral justice for humankind, equity, trust, respect and the full enjoyment of basic human rights.
The entry into force of the Paris Agreement on Climate Change last year raised our hopes that, in recognizing the existential threat to us all, Member States would commit to the common cause of fighting climate change, adapting to its impacts and strengthening the ability of developing States, especially the most vulnerable, to deal with them. The Paris Agreement is our common hope of a decent life on a sustainable planet. For Tuvalu, it is our hope of security and survival.
This hope, however, dimmed with the announcement by the United States that it will abandon the Paris Agreement. This decision risks undermining our global efforts to save and protect the livelihoods of the people who are at risk from the impacts of climate change. These are the marginalized, the vulnerable, the poor, the women and the children who suffer the most from climate change, especially those who live on low-lying islands and incoastal areas. There are already tens of millions of these people, and their number is increasing at an alarming rate.
Domestic, economic and political interests are often short-term and benefit only a few. They should not be pursued at the expense of a decent life for us all, current and future generations, on a sustainable planet. That is the spirit that underpins our twenty- first-century development system. We therefore urge the United States to reunite with us and to allow all of us, in particular the most vulnerable, the best possible chance to save ourselves and the sustainable future of humankind. We are nevertheless encouraged this morning by the strong leadership of Canadian Prime Minister Justin Trudeau and French President Emmanuel Macron on climate change. We thank them and highly commend their courage.
We welcome the Secretary-General’s intention to convene a dedicated climate summit in 2019 to mobilize political support. It will be an important opportunity, in our view, to review our progress and momentum and, most importantly, to enhance our commitment to taking urgent and credible actions to reverse global warming. We are also encouraged by the Secretary-General’s commitment to intensifying high-level political engagement to limit the temperature rise to well below 2°C above pre-industrial levels and aiming at limiting the increase to 1.5°C. We are likewise heartened by his dedication to rallying the United Nations system to better support Member States by mobilizing resources and strengthening partnerships in their pursuit of climate action.
Indeed, without enhanced commitment and genuine partnerships, the Paris Agreement will not save us all, especially the most vulnerable. Climate change is a risk multiplier on all factors of development. Its challenges are complex and continue to change. It is for this reason that we reiterate our call for the appointment of a special representative on climate change and security in order to enhance international focus, coordination and commitment. In the same vein, we call for climate change and security to be a permanent item on the agenda of the Security Council, given its direct threat to global peace and security.
For Tuvalu and many of the low-lying islands, our peace and security are not imperilled by traditional threats of conflict, violence, drugs, weapons, famine or disease. Instead, as the Male’ Declaration on the Human Dimension of Climate Change recognized in 2007, “the impacts of climate change pose the most immediate, fundamental and far-reaching threat” to individuals and communities in these most vulnerable States and threaten a wide range of human rights, including “the right to life, the right to take part in cultural life, the right to use and enjoy property, the right to an adequate standard of living, the right to food and the right to the highest attainable standard of physical and mental health”.
Ten years ago we recognized that climate change was the single greatest major threat to our peace, security and, ultimately, survival. It remains so today, and the situation grows more urgent every day. Under current warming trends, our islands may be submerged under the sea within the next 50 years. If and when that happens, we will be forced to abandon our islands, even though we contribute the least to global warming and sea-level rise. This forced relocation or displacement of our people is an injustice and an infringement on our fundamental and basic human rights.
It is for this very reason that we continue to call for enhanced global commitment and partnerships in the implementation of the Paris Agreement. We cannot give up on this campaign, for two very simple reasons. First, relocation and statelessness are totally unacceptable, as many of us here in the Hall would agree. Secondly, we all know that membership of our global family of the United Nations has the tools and resources to save Tuvalu and low-lying States from the impacts of climate change. It is only a question of whether we have the will and the courage to help these people.
We have come together to face grave risks before. Over many years, the international community, guided by the Charter of the United Nations, has cooperated on many fronts to deal with threats such as Ebola, cholera, violence, natural disasters and, subsequently, the lives and rights of people displaced by such threats. The international response was immediate because these threats were potential global threats to humankind. For others, however, their response was driven by political and economic interests. Sadly, displacement owing to the impacts of climate change has not drawn the same international concern and response, despite the fact that it has the very real potential to become a serious threat to global peace, security and human rights.
Uncontrolled mass migration into Europe as a result of conflicts and natural disasters, for example, has taught us the very important lesson that we should have had in place effective international institutions and systems to control, manage and protect the rights of migrants. In exactly the same manner, we must now formulate effective international systems to protect the human rights of people displaced by the impacts of climate change and avoid further uncontrolled mass migration and mass violation of human rights.
This preparation must include developing the appropriate international legal tools to cope with the complex and multifaceted challenges posed by climate change. In particular, the current refugee regimes that were developed to cope with traditional threats do not adequately protect people forced to leave their homes by the impacts of climate change. We therefore reiterate our proposal for a United Nations resolution on the establishment of a legal process to protect the human rights and, ultimately, save the lives of people displaced by the impacts of climate change.
As a least developed country (LDC) and a small island developing State (SIDS), we need enhanced global support to overcome the structural challenges we face in implementing the 2030 Agenda for Sustainable Development. On our own part, Tuvalu has developed its national strategy for sustainable development, known as Te Kakeega III, premised on building resilience through good governance, inclusive participation and capacity measures for mitigation for LDCs, with targets of 100 per cent renewable energy by 2020, as well as coastal protection adaptation on all islands, in order to protect and save Tuvalu.
We are grateful to the members of the international community for their generous support through the work of the Green Climate Fund, the Global Environment Facility and the United Nations Development Programme, as well as through other donors and bilateral partners. While grateful for their goodwill, we have established our own Tuvalu Climate Change and Disaster Survival Fund as a facility to help people respond quickly to the impacts of climate change.
To enhance further adaptation work, access to appropriate infrastructures, maritime ports on the islands, airports, technology connectivity, health care, quality education and renewable energy are critical areas of particular priority. Tuvalu will welcome the development of genuine and durable partnerships, as aspired to under the SIDS Accelerated Modalities of Action Pathway.
In regard to the issue of LDC graduation, it is our view that a country must graduate only when it can achieve sustainable development, not merely when it should be able to achieve it. The unique vulnerability of SIDS and LDCs such as Tuvalu must be the central criteria of consideration for LDC graduation.
As small islands surrounded by vast oceans, we interact with the ocean every day of our lives. We are heavily dependent on the ocean, and the ocean is central to our achievement of sustainable development. We firmly believe that once we have established our baselines under the United Nations Convention on the Law of the Sea, these baselines, as well as the identified maritime zones, shall remain forever. This is irrespective of sea-level rise.
The ongoing discussions on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction must ensure that small island developing States, with our particular vulnerabilities, are provided the necessary financial and technical support to guarantee our equal and fair participation in the management and sharing of benefits from this instrument. We must agree at this session of the Assembly to commence work on developing a legally binding agreement to give protection to biodiversity beyond national jurisdictions.
Our 2030 Agenda for Sustainable Development is universal and holistic in that it applies to all countries and actors and covers all aspects of sustainable development. Critically to its success, the agenda is rooted in human rights and genuine partnerships. But the vibrant democracy of Taiwan, which has long been an active and responsible development partner to many countries, including Tuvalu, is being denied participation in the United Nations system. It cannot be right that the twenty-second-largest global economy, with a notable capacity to contribute, cannot effectively participate in our 2030 Agenda. This is unfortunate, given that our 2030 Agenda needs genuine global partnerships to mobilize all available resources to be successful. Under its principle of universality, the United Nations should allow the 23 million people of Taiwan to enjoy their fundamental right to participate fully in the United Nations system and to benefit and contribute effectively to its programmes.
In the same vein, the people of Cuba must be allowed to freely exercise their rights to determine their own political, economic and social systems. With their rights and trade restricted by the unilateral blockade imposed by the United States, the people of Cuba are denied effective participation in our Sustainable Development Goals programmes.
Of similar concerns, the people of West Papua should be enabled to exercise their fundamental right, with the intervention of this responsible Organization, to determine their own development aspirations and future. The West Papuans are a distinct people with Pacific roots, with their own land, history and culture. The violation of human rights in West Papua is a matter of constant and great concern to us. Tuvalu strongly believes that the United Nations must engage in setting a clear pathway to address these issues and the issue of self-determination for the people of West Papua.
We must embrace the genuine partnership of those who can contribute to the realization of a decent life in our marginalized communities. We cannot ignore and risk leaving behind those who hope for a decent life but are being constrained by violence, natural disasters, violation of human rights, atrocities and the impacts of climate change. We cannot leave anyone behind.
Finally, I wish to express Tuvalu’s strong support for a global pact on the environment, as initiated and proposed by France. We need an internationally legally binding agreement that protects our rights to a safe and clean environment. We are but on one big canoe for humankind and, as Canadian Prime Minister Justin Trudeau said this morning, no one country has the right to jump ship on climate change. We must either paddle together to keep the canoe afloat and safe, or allow the canoe to sink and drown. It is our hope that, with this global pact on the environment and the Paris Agreement, we can save Tuvalu. If we can save Tuvalu, we can save the world.